Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon (US 2005/0039702) in view of Vogel (US 2015/0351564).
Regarding claim 1, Laffoon teaches a core assembly (fig. 1, element 100) of the bolster, the core assembly having a middle section (fig. 1, element 140) disposed between a first end section and a second end section (fig. 1, elements 130 on each side), the middle section positionable behind the neck of the user; a padded body of the core assembly, the padded body (fig. 1, elements 132 and 134, para 0015) extending about the elongated body; a cover (fig. 3, element 112) having a first side and a second side, and the cover engaged to the core assembly (as seen in fig. 3).
Laffoon fails to teach a bolster extending between a first end and a second end, the bolster having a front side disposed opposite a back side and a top side disposed opposite a bottom side; an elongated body of the core assembly positionable along the trapezii of the user in a horizontal orientation, the elongated body extending continuously from the first end to the second end; and a securing assembly having a first strap connected to the first end section and a second strap connected to the second end section, the core assembly releasably securable to the user in the horizontal orientation using the securing assembly.
Vogel teaches a bolster (fig. 3, element 21, para. 0022) extending between a first end and a second end, the bolster having a front side disposed opposite a back side and a top side disposed opposite a bottom side; an elongated body (fig. 1, element 21) of the core assembly positionable along the trapezii of the user in a horizontal orientation, the elongated body extending continuously from the first end to the second end (fig. 1, near element 23 to near element 32); and a securing assembly (fig. 1, element 31) having a first strap (fig. 1, element 31) connected to the first end section and a second strap (though not shown, another strap 31 may be used on the opposing side, near element 29, according to the specification) connected to the second end section, the core assembly releasably securable to the user in the horizontal orientation using the securing assembly (fig. 3, para. 0046).
It would have been prima facie obvious before the effective filing date of the claimed invention to combine Laffoon with Vogel. Doing so, would have allowed the addition of a bolster, an elongated body, and a securing assembly to the core assembly of Laffoon. This would have allowed for the make up of a more complex pet perch, leading to a more desirable experience when allowing for an animal to perch on your neck.
Regarding claim 2, Laffoon, as modified, teaches the cover is releasably engaged to the core assembly (Vogel-fig. 1, fabric cover 26 has a means for removable attachment of core assembly 21, para. 0031).
Regarding claim 3, Laffoon, as modified, teaches the cover is releasably engaged to the core assembly with one or more sets of paired hook and loop fasteners (Vogel-para. 0031).
Regarding claim 4, Laffoon, as modified, teaches the cover includes a wrapped section (Vogel-fig. 3, element 26 wrapped around 21) and a draped section (Laffoon-fig. 1, element 100) when the cover is engaged to the core assembly.
Regarding claim 5, Laffoon, as modified, teaches the wrapped section wraps (Vogel-fig. 3, elements 26 and 21) about the core assembly and the draped section hangs distally from the core assembly (Laffoon-fig. 1, element 100 and 140, para. 0014).
Regarding claim 7, Laffoon, as modified, teaches the cover includes a first opening and a second opening (Vogel-fig. 3, element 21 and 32), the first strap extending through the first opening (Vogel-fig. 3, element 31) and the second strap (Vogel-another strap of fig. 3, element 31) extending through the second opening.
Regarding claim 8, Laffoon, as modified, teaches the padded body is separate from and extends about a surface of the elongated body (Laffoon-fig. 1, elements 130a, 130c; para. 0015).
Regarding claim 9, Laffoon, as modified, teaches the padded body is integral with the elongated body (Laffoon-fig. 1, elements 130a, and 130b; para. 0017).
Regarding claim 11, Laffoon, as modified, teaches the top side of the core assembly forms a seat for the pet (Laffoon-fig. 1, elements 120, 132, and 134, para. 0014)
Regarding claim 12, Laffoon, as modified, teaches the pet is a feline, a canine, a rabbit, an amphibian, a guinea pig, a mouse, a rat, a squirrel, or a beaver (Laffoon-para. 0003).
Regarding claim 13, Laffoon, as modified, teaches the first strap and the second strap are each connected to the core assembly at the bottom side of the bolster (Vogel-fig. 3, elements 31 and 21; para. 0022).
Regarding claim 14, Laffoon, as modified, teaches the elongated body is adapted to evenly distribute a weight of the pet along the trapezii of the user (Laffoon-fig. 1, element 130; para. 0013).
Regarding claim 15, Laffoon, as modified, teaches the elongated body includes a lumen extending therethrough (Laffoon-fig. 1, elements 130a, 130b, 132, and 130c; para. 0019)
Regarding claim 16, Laffoon, as modified, teaches the first strap and the second strap form a single strap (Vogel-fig. 3, element 31; para. 0046).
Regarding claim 17, Laffoon, as modified, teaches the first section, the second section, and the middle section of the elongated body each have a same cross-sectional shape (Laffoon-fig. 2a, elements 130a, 130b, and 140; para. 0016).
Regarding claim 18, Laffoon, as modified, teaches the elongated body is cylindrical in shape (Laffoon-fig. 2a, elements 132, 134).
Regarding claim 20, Laffoon, as modified, teaches the first strap is releasably connected to the first end section and the second strap is releasably connected to the second end section (Vogel-fig. 3, elements 31, 23, and 29; claim 6).

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon (US 2005/0039702) in view of Vogel (US 2015/0351564) and in further view of Lewellen (US 4919081).
Regarding claim 6, Laffoon in view of Vogel fails to teach the draped section includes a first wing and a second wing connected by a middle drape.
Lewellen teaches the draped section includes a first wing and a second wing connected by a middle drape (fig. 1, element 60; col. 4, lines 55-63).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Laffoon in view of Vogel with Lewellen. Doing so would allow for the advantage of full protection for the wearer of the pet perch.
Regarding claim 19, Laffoon in view of Vogel fails to teach content is displayable on the cover at the back side of the bolster.
Lewellen teaches content is displayable on the cover at the back side of the bolster (fig. 1, element 60, col. 4, lines 55-63).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Laffoon in view of Vogel with Lewellen. Doing so would allow for the customization of the perch to be wearable in all types of situations.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon (US 2005/0039702) in view of Vogel (US 2015/0351564) and in further view of Scaife (US 2007/0193528).
Regarding claim 10, Laffoon in view of Vogel fails to teach a first strap pad is positioned relative to the first strap and a second strap pad is positioned relative to the second strap.
Scaife teaches a first strap pad is positioned relative to the first strap and a second strap pad is positioned relative to the second strap (fig. 1, elements 22 and 28; para. 0022).
It would have been prima facie obvious before the effective filing date of the claimed invention to have combined Laffoon in view of Vogel with Scaife. Doing so would allow for the advantage of cushioning impacts on a user’s shoulder when the carrier is worn on the back.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of pet perches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644